REVERSE and RENDER and Opinion Filed June 7, 2019




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-19-00455-CV

                            LEGACYTEXAS BANK, Appellant
                                        V.
                              ROBERT A. IMEL, Appellee

                     On Appeal from the 134th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-16-01372

                            MEMORANDUM OPINION
               Before Chief Justice Burns, Justice Molberg, and Justice Nowell
                               Opinion by Chief Justice Burns
       This appeal follows the trial court’s March 8, 2019 second amended final judgment in favor

of Robert A. Imel and against LegacyTexas Bank and Energy Reserves Group, LLC. Only

LegacyTexas has appealed.

       Stating they have settled all matters in controversy between them, LegacyTexas and Imel

have filed a joint motion to vacate the portion of the judgment against LegacyTexas and render

judgment dismissing with prejudice the claims against LegacyTexas. We grant the motion.

Without regard to the merits, we vacate the trial court’s March 8th judgment as it relates to

LegacyTexas only and render judgment dismissing with prejudice Imel’s claims against

LegacyTexas. See TEX. R. APP. P. 42.1(a).

                                                 /Robert D. Burns, III/
                                                 ROBERT D. BURNS, III
190455F.P05                                      CHIEF JUSTICE
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 LEGACYTEXAS BANK, Appellant                        On Appeal from the 134th Judicial District
                                                    Court, Dallas County, Texas
 No. 05-19-00455-CV         V.                      Trial Court Cause No. DC-16-01372.
                                                    Opinion delivered by Chief Justice Burns,
 ROBERT A. IMEL, Appellee                           Justices Molberg and Nowell participating.

       In accordance with this Court’s opinion of this date and without regard to the merits, we
REVERSE the trial court’s March 8, 2019 second amended final judgment as it pertains to
LegacyTexas Bank only and RENDER JUDGMENT DISMISSING WITH PREJUDICE
Robert A. Imel’s claims against LegacyTexas Bank.

        As agreed by the parties, we ORDER each party bear its own costs of this appeal. The
obligations of LegacyTexas Bank, as principal, and Westchester Fire Insurance Company, as
surety, on appellant’s supersedeas bond are RELEASED.


Judgment entered June 7, 2019.




                                              –2–